EXHIBIT 10.1


SETTLEMENT AGREEMENT


This SETTLEMENT AGREEMENT (this "Agreement") is made and entered into as of
March 16, 2016, by and among (a) Old Point Financial Corporation, a Virginia
corporation (the "Company"); (b) Financial Edge Fund, L.P., a Delaware limited
partnership, Financial Edge-Strategic Fund, L.P., a Delaware limited
partnership, PL Capital/Focused Fund, L.P., a Delaware limited partnership, PL
Capital, LLC, a Delaware limited liability company ("PL Capital"), PL Capital
Advisors, LLC, a Delaware limited liability company ("PL Capital Advisors"),
Goodbody/PL Capital, L.P., a Delaware limited partnership, Goodbody/PL Capital,
LLC, a Delaware limited liability company ("Goodbody/PL LLC"), John W. Palmer
and Richard J. Lashley, as Managing Members of PL Capital, PL Capital Advisors
and Goodbody/PL LLC (collectively, the "PL Capital Group"); and (c) Mr. William
F. Keefe ("Mr. Keefe"). The Company, the PL Capital Group and Mr. Keefe are each
referred to herein as a "Party" and collectively, as the "Parties."


RECITALS


WHEREAS, as of the date hereof, the PL Capital Group beneficially owns 302,662
shares of common stock of the Company, par value $5.00 per share ("Common
Stock") and Mr. Keefe owns 2,000 shares of Common Stock;


WHEREAS, on December 30, 2015, the PL Capital Group delivered a letter to the
Company, giving notice (the "Nomination Notice") of its intent to nominate Mr.
Keefe for election to the Board of Directors of the Company (the "Board") at the
Company's 2016 Annual Meeting of Stockholders (the "2016 Annual Meeting"); and


WHEREAS, the Parties have determined to come to an agreement with respect to the
composition of the Board and certain other matters, as provided in this
Agreement.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:


1.
Withdrawal of Proxy Contest



(a)            The PL Capital Group hereby irrevocably withdraws the Nomination
Notice with immediate effect.


(b)            Each member of the PL Capital Group and Mr. Keefe shall, and
shall cause their respective Representatives to, immediately cease all
solicitation efforts in connection with the 2016 Annual Meeting.


(c)            The PL Capital Group and Mr. Keefe shall not, and shall cause
their respective Representatives not to, file with the SEC, or mail or otherwise
deliver to the Company's stockholders, any preliminary or definitive proxy
statement or proxy card in respect of the 2016 Annual Meeting. Each member of
the PL Capital Group and Mr. Keefe agree that they shall not, and shall not
permit their respective Representatives to, vote, deliver or otherwise use any
proxies of other stockholders of the Company that may have been received by the
PL Capital Group or any of its Representatives to date with respect to the 2016
Annual Meeting.
1

--------------------------------------------------------------------------------



2.
Board Composition and Related Matters.



(a)            The Company agrees to (i) nominate Mr. Keefe for election to the
Board at the 2016 Annual Meeting (the "PL Capital Designee"); (ii) file a
preliminary, if necessary, and definitive proxy statement that includes the PL
Capital Designee for the 2016 Annual Meeting; and (iii) recommend, support and
solicit proxies for the election of the PL Capital Designee at the 2016 Annual
Meeting in the same manner as for the Company's other nominees standing for
election to the Board at the 2016 Annual Meeting, and otherwise use reasonable
best efforts to cause, the election of the PL Capital Designee at the 2016
Annual Meeting.


(b)            Prior to the execution of this Agreement, the PL Capital Designee
has executed an irrevocable resignation as director in the form attached hereto
as Exhibit A. Following his election to the Board, the Company shall cause the
PL Capital Designee to be appointed to the board of directors of The Old Point
National Bank of Phoebus (the "Bank").


(c)            During the time period starting on the date hereof and ending on
the Termination Date (the "Commitment Period"), the Board shall (i) nominate the
PL Capital Designee for election to the Board at each Stockholder Meeting at
which directors are to be elected; and (ii) cause the Company to file a
definitive proxy statement in respect of each Stockholder Meeting at which
directors are to be elected and recommend that the Company's stockholders vote
directly or by proxy in favor of, and otherwise use reasonable best efforts to
cause, the election of the PL Capital Designee at such Stockholder Meeting. In
addition, during the Commitment Period, the Company shall cause the PL Capital
Designee to be appointed to the board of directors of the Bank.


(d)            Following his election to the Board, the PL Capital Designee
shall be eligible for consideration to serve on committees of the Board based on
the same criteria as others members of the Board, and the Board shall consider,
in good faith and in consultation with the PL Capital Designee, the appointment
of the PL Capital Designee to committees of the Board.


(e)            The PL Capital Designee shall receive the same compensation and
benefits paid to other non-employee directors of both the Company and the Bank.


(f)            During the Commitment Period, the Company shall reimburse the PL
Capital Designee for reasonable and documented travel expenses, including for
reasonable and necessary transportation, meals and lodging, incurred in
connection with the PL Capital Designee's attendance at meetings of the Board or
any of its committees; provided, however, that if after the date of this
Agreement the Board adopts a policy providing for reimbursement of travel
expenses incurred by directors in connection with director attendance at
meetings of the Board or any of its committees, the foregoing reimbursement
obligations shall be superseded by such Board policy, as long as such policy
provides for full reimbursement of reasonable and documented travel expenses
incurred in connection with the PL Capital Designee's attendance at meetings of
the Board or any of its committees.
2

--------------------------------------------------------------------------------



(g)            During the Commitment Period, in the event that the PL Capital
Designee ceases to be a director of the Company for any reason, the PL Capital
Group shall be entitled to designate, for consideration by the Nominating and
Corporate Governance Committee of the Board (the "Nominating Committee"), a
candidate for replacement for the PL Capital Designee (such replacement, a "PL
Capital Replacement Designee"). The PL Capital Replacement Designee shall not be
affiliated with the PL Capital Group and shall qualify as an "independent
director" under applicable rules of the SEC, the NASDAQ rules and under the
Company's corporate governance guidelines. The Nominating Committee, in good
faith and consistent with its fiduciary duties, shall consider such candidate
within 20 Business Days after such candidate has delivered to the Nominating
Committee the following items (the "Review Period"): a completed D&O
questionnaire (in the form to be provided by the Company) and a duly executed
irrevocable resignation as director in the form attached hereto as Exhibit A to
the Nominating Committee. Subject to the Nominating Committee's approval, which
approval shall not be unreasonably withheld, the Board shall vote to appoint
such candidate within five Business Days following the conclusion of the Review
Period. In the event the Board declines to appoint a candidate designated by the
PL Capital Group, the PL Capital Group may propose one or more replacement
designees, subject to the above criteria and time periods. Unless a clear a
contrary interpretation applies, each reference herein to the "PL Capital
Designee" shall include a reference to any PL Capital Replacement Designee.


3.
Voting.



(a)            During the Commitment Period, each member of the PL Capital Group
and Mr. Keefe shall, and shall cause their respective Representatives to, appear
in person or by proxy, or deliver a consent or consent revocation, as
applicable, at each Stockholder Meeting and to vote all shares of Common Stock
beneficially owned by such person and over which such person has voting power at
such Stockholder Meeting in accordance with the Board's recommendations with
respect to any proposal to be submitted to the stockholders of the Company,
including each election of directors and any removal of directors.


(b)            No member of the PL Capital Group nor Mr. Keefe shall execute any
proxy card, consent, consent revocation or voting instruction form in respect of
any Stockholder Meeting other than the proxy card, consent, consent revocation
and related voting instruction form being solicited by or on behalf of the
Board. Each member of the PL Capital Group and Mr. Keefe agree that they shall
not, and that they shall not permit any of their respective Representatives to,
directly or indirectly, take any action inconsistent with this Section 3.


4.          Standstill. During the Commitment Period, without the prior written
consent of the Board, each member of the PL Capital Group and Mr. Keefe shall
not, and shall cause their respective Representatives not to, directly or
indirectly:
3

--------------------------------------------------------------------------------



(a)            (i) acquire, offer or agree to acquire, or acquire rights to
acquire (except by way of stock dividends or other distributions or offerings
made available to holders of voting securities of the Company generally on a pro
rata basis), directly or indirectly, whether by purchase, tender or exchange
offer, through the acquisition of control of another person, by joining a group,
through swap or hedging transactions or otherwise, any voting securities of the
Company or any voting rights decoupled from the underlying voting securities
which would result in the ownership, control or other beneficial ownership
interest in more than 9.99% of the then-outstanding shares of the Common Stock
in the aggregate; or (ii) knowingly sell, offer or agree to sell, all or
substantially all, through swap or hedging transactions or otherwise, the voting
securities of the Company or any voting rights decoupled from the underlying
voting securities held by the PL Capital Group, Mr. Keefe and their respective
Representatives to any Third Party which would result in such Third Party,
together with its Representatives, having any beneficial ownership interest of
5.0% or more of the then-outstanding shares of Common Stock (except for Schedule
13G filers that are mutual funds, pension funds or index funds with no known
history of activism);


(b)            (i) nominate or recommend for nomination a person for election at
any Stockholder Meeting at which directors of the Board are to be elected,
provided that they may privately recommend to the Board for its consideration a
candidate for election to the Board; (ii) initiate, encourage or participate in
any solicitation of proxies or consents in respect of any election contest or
removal contest with respect to the Company's directors; (iii) submit any
stockholder proposal for consideration at, or bring any other business before,
any Stockholder Meeting; (iv) initiate, encourage or participate in any
solicitation of proxies or consents in respect of any stockholder proposal for
consideration at, or bring any other business before, any Stockholder Meeting;
or (v) initiate, encourage or participate in any "withhold" or similar campaign
with respect to any Stockholder Meeting;


(c)            form, join or in any way participate in any group or agreement of
any kind with respect to any voting securities of the Company in connection with
any election or removal contest with respect to the Company's directors (other
than with other members of the PL Capital Group, Mr. Keefe or one or more of
their Affiliates to the extent that any such person signs a joinder to this
Agreement reasonably agreeable to the Company);


(d)            demand an inspection of the Company's records pursuant to Section
§ 13.1-771 of the Virginia Stock Corporation Act or otherwise;


(e)            deposit any Company voting securities in any voting trust or
subject any Company voting securities to any arrangement or agreement with
respect to the voting thereof;


(f)            seek, alone or in concert with others, to amend any provision of
the Company's articles of incorporation or bylaws;


(g)            effect or seek to effect, offer or propose to effect, cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose to effect or participate in, any acquisition of more than
9.99% of any securities, or any material assets or businesses, of the Company or
any of its subsidiaries; any tender offer or exchange offer, merger,
acquisition, share exchange or other business combination involving more than
9.99% of any of the voting securities or any of the material assets or
businesses of the Company or any of its subsidiaries; or any recapitalization,
restructuring, liquidation, dissolution or other extraordinary transaction with
respect to the Company or any of its subsidiaries or any material portion of its
or their businesses;
4

--------------------------------------------------------------------------------



(h)            enter into any discussions, negotiations, agreements or
understandings with any Third Party with respect to the foregoing, or advise,
assist, encourage or seek to persuade any Third Party to take any action with
respect to any of the foregoing, or otherwise take or cause any action
inconsistent with any of the foregoing; or


(i)            take any action challenging the validity or enforceability of
this Section 4 or this Agreement, or publicly make or in any way advance
publicly any request or proposal that the Company or Board amend, modify or
waive any provision of this Agreement.


5.          Mutual Non-Disparagement. During the Commitment Period, neither
Party shall, and shall not permit any of its respective Representatives to,
publicly disparage or criticize (or make any other public statement or
communication that might reasonably be construed to be derogatory, critical of,
negative toward, or detrimental to) the Other Party or its subsidiaries, its or
its subsidiaries' business or any current or former directors, officers or
employees of the Other Party or its subsidiaries, including the business and
current or former directors, officers and employees of such Other Party's
Affiliates, as applicable. Except for amendments to the Schedule 13D of the PL
Capital Group made solely to report a change in the composition of the PL
Capital Group or level of ownership of Common Stock or the Schedule 13D
Amendment (as defined below), no member of the PL Capital Group shall, and shall
not permit any of its Representatives to, make any public announcement or public
statement (including, without limitation, any filing required under the Exchange
Act) regarding the Company, its subsidiaries, its or its subsidiaries' business
or any current or former directors, officers or employees of the Company or its
subsidiaries including the business and current or former directors, officers
and employees of the Company's Affiliates. The restrictions in this Section 5
shall not (i) apply in any compelled testimony or production of information,
whether by legal process, subpoena or as part of a response to a request for
information from any governmental authority with jurisdiction over the party
from whom information is sought, in each case, to the extent required or (ii)
prohibit any person from reporting possible violations of federal law or
regulation to any governmental authority pursuant to Section 21F of the Exchange
Act or Rule 21F promulgated thereunder.


6.
No Litigation. During the Commitment Period:



(a)            Except in connection with passive participation as a class member
in any class action (which, for the avoidance of doubt, shall not include
participation as a name or lead plaintiff) with respect to any event or
circumstance occurring prior to the date of this Agreement, each member of the
PL Capital Group and Mr. Keefe covenant and agree that they shall not, and shall
not permit any of their respective Representatives to, directly or indirectly,
alone or in concert with others, encourage, pursue, or assist any other person
to threaten, initiate or pursue, any lawsuit, claim or proceeding before any
court (collectively, "Legal Proceeding") against the Company or any of its
Representatives, except for any Legal Proceeding initiated solely to remedy a
breach of or to enforce this Agreement; provided, however, that the foregoing
shall not prevent any member of the PL Capital Group, Mr. Keefe or any of their
respective Representatives from responding to a Legal Requirement in connection
with any Legal Proceeding if such Legal Proceeding has not been initiated by, or
on behalf of, or at the suggestion of, any member of the PL Capital Group, Mr.
Keefe or any of their respective Representatives; provided, further, that in the
event any member of the PL Capital Group, Mr. Keefe or any of their
Representatives receives such Legal Requirement, such Party shall give prompt
written notice of such Legal Requirement to the Company.
5

--------------------------------------------------------------------------------



(b)            The Company covenants and agrees that it shall not, and shall not
permit any of its Representatives to, directly or indirectly, alone or in
concert with others, encourage, pursue, or assist any other person to threaten,
initiate or pursue, any Legal Proceedings against any member of the PL Capital
Group, Mr. Keefe or any of their respective Representatives, except for any
Legal Proceeding initiated solely to remedy a breach of or to enforce this
Agreement; provided, however, that the foregoing shall not prevent the Company
or any of its Representatives from responding to a Legal Requirement in
connection with any Legal Proceeding if such Legal Proceeding has not been
initiated by, or on behalf of, or at the suggestion of, the Company or any of
its Representatives; provided, further, that in the event the Company or any of
its Representatives receives such Legal Requirement, the Company shall give
prompt written notice of such Legal Requirement to the PL Capital Group and Mr.
Keefe.


7.
Press Release and SEC Filings.



(a)            No later than one Business Day following the execution of this
Agreement, the Company and the PL Capital Group shall announce the entry into
this Agreement and the material terms hereof by means of a mutually agreed upon
press release in the form attached hereto as Exhibit B or as otherwise agreed to
by the Parties (the "Mutual Press Release"). Prior to the issuance of the Mutual
Press Release, neither the Company, the PL Capital Group nor Mr Keefe shall
issue any press release, public announcement or other public statement
(including, without limitation, in any filing required under the Exchange Act)
regarding this Agreement or take any action that would require public disclosure
thereof without the prior written consent of the Other Party. No Party or any of
its Representatives shall issue any press release, public announcement or other
public statement (including, without limitation, in any filing required under
the Exchange Act) concerning the subject matter of this Agreement inconsistent
with the Press Release, except as required by law or the rules of the NASDAQ or
with the prior written consent of the Other Party and otherwise in accordance
with this Agreement.


(b)            No later than two Business Days following the execution of this
Agreement, the PL Capital Group and Mr. Keefe shall file with the SEC an
amendment to the jointly filed Schedule 13D in compliance with Section 13 of the
Exchange Act, reporting their entry into this Agreement, disclosing applicable
items to conform to their obligations hereunder and appending this Agreement as
an exhibit thereto (the "Schedule 13D Amendment"). The Schedule 13D Amendment
shall be consistent with the Mutual Press Release and the terms of this
Agreement. The PL Capital Group and Mr. Keefe shall provide the Company and its
Representatives with a reasonable opportunity to review the Schedule 13D
Amendment prior to it being filed with the SEC and consider in good faith any
comments of the Company and its Representatives.


(c)            No later than four Business Days following the execution of this
Agreement, the Company shall file with the SEC a Current Report on Form 8-K,
reporting its entry into this Agreement and appending this Agreement and the
Mutual Press Release as an exhibit thereto (the "Form 8-K"). The Form 8-K shall
be consistent with the Mutual Press Release and the terms of this Agreement. The
Company shall provide the PL Capital Group, Mr. Keefe and their respective
Representatives with a reasonable opportunity to review and comment on the Form
8-K prior to the filing with the SEC and consider in good faith any comments of
the PL Capital Group, Mr. Keefe and their Representatives.
6

--------------------------------------------------------------------------------



8.
Confidentiality.



(a)            Each member of the PL Capital Group and Mr. Keefe acknowledge
that certain information concerning the business and affairs of the Company and
the Bank ("Confidential Information") may be disclosed to the PL Capital Group,
Mr. Keefe and their respective Representatives by the Company, the Bank and
their Representatives. For the avoidance of doubt, the term "Confidential
Information" shall include any information relating to the discussions or
negotiations between the Company and its Representatives, on the one hand, and
the PL Capital Group, Mr. Keefe and their respective Representatives, on the
other hand. Each member of the PL Capital Group and Mr. Keefe agree that the
Confidential Information shall be kept confidential and that the PL Capital
Group, Mr. Keefe and their respective Representatives shall not disclose any of
the Confidential Information in any manner whatsoever without the specific prior
written consent of the Company unless pursuant to paragraph (b) below; provided,
however, that no Party shall be prohibited from exercising any legally protected
whistleblower rights (including under Rule 21F under the the Exchange Act); and
provided further that the term "Confidential Information" shall not include
information that (i) was in or enters the public domain, or was or becomes
generally available to the public, other than as a result of the disclosure by
any member of the PL Capital Group, Mr. Keefe or any of their respective
Representatives in violation of the terms of this Agreement or any other
confidentiality agreement, or under any other contractual, legal, fiduciary or
binding obligation of any member of the PL Capital Group, Mr. Keefe or any of
their respective Representatives; or (ii) was independently developed or
acquired by any member of the PL Capital Group or Mr. Keefe without violating
any of the obligations of any member of the PL Capital Group, Mr. Keefe or any
of their respective Representatives under this Agreement or any other
confidentiality agreement, or under any other contractual, legal, fiduciary or
binding obligation of any member of the PL Capital Group, Mr. Keefe or any of
their respective Representatives and without use of any Confidential
Information. Each member of the PL Capital Group and Mr. Keefe shall undertake
reasonable precautions to safeguard and protect the confidentiality of the
Confidential Information, to accept responsibility for any breach of this
Section 8 by any of their respective Representatives, including taking all
reasonable measures (including Legal Proceedings) to restrain their respective
Representatives from prohibited or unauthorized disclosures or uses of the
Confidential Information.


(b)            In the event that any member of the PL Capital Group, Mr. Keefe
or any of their respective Representatives is required to disclose any
Confidential Information by oral questions, interrogatories, requests for
information or documents, subpoenas, civil investigative demands or similar
processes (a "Legal Requirement"), such member of the PL Capital Group, Mr.
Keefe and their respective Representatives shall (i) provide the Company prompt
written notice of such Legal Requirement so that the Company may seek an
appropriate protective order and waive compliance with the provisions of this
Agreement; and (ii) consult with the Company as to the advisability of taking
legally available steps to resist or narrow any disclosure pursuant to such
Legal Requirement. If, in the absence of a protective order or the receipt of a
waiver hereunder, such member of the PL Capital Group or Mr. Keefe is advised by
its outside legal counsel that it is legally required to disclose such
Confidential Information, such member of the PL Capital Group or Mr. Keefe may
disclose to the required person that portion (and only that portion) of the
Confidential Information that such counsel has advised it is required to be
disclosed; provided, however, that such member of the PL Capital Group or Mr.
Keefe shall give the Company written notice as far in advance of its disclosure
as is reasonably practicable and shall cooperate using commercially reasonable
efforts in assisting the Company in connection with the Company seeking to
obtain an order or other reliable assurance that confidential treatment shall be
accorded to such portion of the Confidential Information required to be
disclosed.
7

--------------------------------------------------------------------------------



(c)            For the avoidance of doubt, the obligations under this Section 8
shall be in addition to, and not in lieu of, the PL Capital Designee's
confidentiality obligations under Virginia law and the articles of
incorporation, bylaws and applicable corporate governance policies of the
Company.


(d)            Notwithstanding anything to the contrary herein, the PL Capital
Designee shall not be permitted to disclose any Confidential Information to the
PL Capital Group.


9.          Compliance with Securities Laws. Each member of the PL Capital Group
and Mr. Keefe acknowledge that the U.S. securities laws generally prohibit any
person who has received from an issuer material, non-public information
concerning such issuer from purchasing or selling securities of such issuer or
from communicating such information to any other person under circumstances in
which it is reasonably foreseeable that such person is likely to purchase or
sell such securities.


10.          Affiliates and Associates. Each member of the PL Capital Group and
Mr. Keefe shall cause their respective Affiliates and Associates to comply with
the terms of this Agreement and shall be responsible for any breach of this
Agreement by any such Affiliate or Associate. A breach of this Agreement by an
Affiliate or Associate of any member of the PL Capital Group or Mr. Keefe, if
such Affiliate or Associate is not a Party, shall be deemed to occur if such
Affiliate or Associate engages in conduct that would constitute a breach of this
Agreement if such Affiliate or Associate was a Party to the same extent as a
member of the PL Capital Group or Mr. Keefe.


11.
Representations and Warranties.



(a)            Mr. Keefe represents and warrants that he is sui juris and of
full capacity. Each member of the PL Capital Group and Mr. Keefe represent and
warrant that they have full power and authority to execute, deliver and carry
out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby, and that this Agreement has been duly and
validly executed and delivered by each member of the PL Capital Group and Mr.
Keefe, constitutes a valid and binding obligation and agreement of each member
of the PL Capital Group and Mr. Keefe and is enforceable against each member of
the PL Capital Group and Mr. Keefe in accordance with its terms. Each member of
the PL Capital Group represents and warrants that, as of the date of this
Agreement, the PL Capital Group beneficially owns 302,662 shares of Common
Stock, has voting authority over such shares, and owns no Synthetic Equity
Interests or any Short Interests in the Company. Mr. Keefe represents and
warrants that, as of the date of this Agreement, Mr. Keefe beneficially owns
2,000 shares of Common Stock, has voting authority over such shares, and owns no
Synthetic Equity Interests or any Short Interests in the Company. Each member of
the PL Capital Group and Mr. Keefe represent and warrant that they have not
formed, are not members of, any group with any other person and do not act in
concert with any other person. Each member of the PL Capital Group represents
and warrants that it has not, directly or indirectly, compensated or agreed to,
and shall not, compensate the PL Capital Designee for his service as a director
of the Company with any cash, securities (including any rights or options
convertible into or exercisable for or exchangeable into securities or any
profit sharing agreement or arrangement) or other form of compensation directly
or indirectly related to the Company or its securities, except for the PL
Capital Group's agreement to indemnify and reimburse Mr. Keefe as described in
the Nomination Notice.
8

--------------------------------------------------------------------------------



(b)            The Company hereby represents and warrants that it has the power
and authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby, and that this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the Company
and is enforceable against the Company in accordance with its terms.


12.          Termination. Each Party shall have the right to terminate this
Agreement by giving written notice to the Other Party at any time after the
close of business on the date immediately following the date of the 2017 annual
general meeting of stockholders (the date of such termination, the "Termination
Date"). Notwithstanding the foregoing,


(a)            the obligations of the PL Capital Group and Mr. Keefe pursuant to
Section 3, Section 4, Section 5 and Section 6 shall terminate in the event the
Company materially breaches its obligations pursuant to Section 2, Section 5 or
Section 6 or the representations and warranties in Section 11(b) of this
Agreement and such breach has not been cured within 30 days following written
notice of such breach; provided, however, that any termination in respect of a
breach of Section 5 shall require a determination of a court of competent
jurisdiction that the Company has materially breached Section 5; provided,
further, that the obligations of the PL Capital Group and Mr. Keefe pursuant to
Section 6 shall terminate immediately in the event that the Company materially
breaches its obligations under Section 6;


(b)            the obligations of the Company pursuant to Section 2, Section 5
and Section 6 shall terminate in the event Mr. Keefe or any member of the PL
Capital Group materially breaches its obligations in Section 1, Section 3,
Section 4, Section 5 or Section 6 or the representations and warranties in
Section 11(a) and such breach has not been cured within 30 days following
written notice of such breach; provided, however, that any termination in
respect of a breach of Section 5 shall require a determination of a court of
competent jurisdiction that the PL Capital Group or Mr. Keefe has materially
breached Section 5; provided, further, that the obligations of the Company
pursuant to Section 6 shall terminate immediately in the event that Mr. Keefe or
any member of the PL Capital Group materially breaches its obligations under
Section 6; provided, further, that the obligations of the Company pursuant to
Section 2 shall terminate immediately in the event the PL Capital Group ceases
to beneficially own 5% or more of the issued and outstanding shares of Common
Stock; and


(c)            Section 8, this Section 12 and Sections 13 to 18 shall continue
to be in effect for a period of two years following such termination.


No termination shall relieve any Party from liability for any breach of this
Agreement prior to such termination.


13.          Expenses. Each Party shall be responsible for its own fees and
expenses incurred in connection with the negotiation, execution and effectuation
of this Agreement and the transactions contemplated hereby.
9

--------------------------------------------------------------------------------



14.          Notices. All notices, demands and other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered by hand, with
written confirmation of receipt; (b) upon sending if sent by facsimile to the
facsimile numbers below, with electronic confirmation of sending; (c) one day
after being sent by a nationally recognized overnight carrier to the addresses
set forth below; or (d) when actually delivered if sent by any other method that
results in delivery, with written confirmation of receipt:


If to the Company:
 
Old Point Financial Corporation
1 West Mellen Street
Hampton, Virginia 23663
Attention: Robert F. Shuford, Jr.
Facsimile: (757) 221-0841
with copies (which shall not constitute notice) to:
 
Vinson & Elkins L.L.P.
666 Fifth Avenue, 26th Floor
New York, NY 10103-0040
Attention: Kai H. Liekefett and Shaun J. Mathew
Facsimile: (212) 237-0100
 
and
 
Troutman Sanders LLP
Troutman Sanders Building
1001 Haxall Point, PO Box 1122
Richmond, Virginia 23218
Attention: Jacob A. Lutz, III
Facsimile: (804) 698-6014
 
If to the PL Capital Group:
 
PL Capital, LLC
67 Park Place East, Suite 675
Morristown, NJ 07960
Attention: Richard J. Lashley
Facsimile: (973) 539-5404
 
with a copy (which shall not constitute notice) to:
 
Foley & Lardner LLP
777 East Wisconsin Avenue
Milwaukee, WI 53202-5306
Attention: Peter Fetzer
Facsimile: (414) 297-4900
 
and
 
Foley & Lardner LLP
321 North Clark Street
Chicago, Illinois 60654
Attention: Phillip M. Goldberg
Facsimile: (312) 832-4700
 
If to Mr. Keefe:
 
William F. Keefe
202 Hankinson Road
Flemington, NJ 08822
Facsimile: (908) 788-5120
 

10

--------------------------------------------------------------------------------



15.          Governing Law; Jurisdiction; Jury Waiver. This Agreement, and any
disputes arising out of or related to this Agreement (whether for breach of
contract, tortious conduct or otherwise), shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Virginia, without giving effect
to its conflict of laws principles. The Parties agree that exclusive
jurisdiction and venue for any Legal Proceeding arising out of or related to
this Agreement shall exclusively lie in the United States District Court for the
Eastern District of Virginia located in Hampton Roads (to include Richmond), if
such Court does not have subject matter jurisdiction, to the state courts of
Virginia located in Hampton, Virginia, and any appellate court from any such
Federal or state courts. Each Party waives any objection it may now or hereafter
have to the laying of venue of any such Legal Proceeding, and irrevocably
submits to personal jurisdiction in any such court in any such Legal Proceeding
and hereby further irrevocably and unconditionally waives and agrees not to
plead or claim in any court that any such Legal Proceeding brought in any such
court has been brought in any inconvenient forum. Each Party consents to accept
service of process in any such Legal Proceeding by service of a copy thereof
upon either its registered agent in the Commonwealth of Virginia or the State
Corporation Commission of Virginia, with a copy delivered to it by certified or
registered mail, postage prepaid, return receipt requested, addressed to it at
the address set forth in Section 14. Nothing contained herein shall be deemed to
affect the right of any Party to serve process in any manner permitted by law.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT.


16.          Specific Performance. Each member of the PL Capital Group and Mr.
Keefe, on the one hand, and the Company, on the other hand, acknowledges and
agrees that irreparable injury to the Other Party would occur in the event any
provision of this Agreement were not performed in accordance with such
provision's specific terms or were otherwise breached or threatened to be
breached and that such injury would not be adequately compensable by the
remedies available at law (including the payment of money damages). It is
accordingly agreed that each member of the PL Capital Group and Mr. Keefe, on
the one hand, and the Company, on the other hand (the "Moving Party"), shall
each be entitled to specific enforcement of, and injunctive relief to prevent
any violation of, the terms hereof, and the Other Party hereto shall not take
action, directly or indirectly, in opposition to the Moving Party seeking such
relief on the grounds that any other remedy or relief is available at law or in
equity. This Section 16 shall not be the exclusive remedy for any violation of
this Agreement.
11

--------------------------------------------------------------------------------



17.          Certain Definitions and Interpretations. As used in this Agreement:
(a) the terms "Affiliate" and "Associate" (and any plurals thereof) have the
meanings ascribed to such terms under Rule 12b-2 promulgated by the SEC under
the Exchange Act and shall include all persons or entities that at any time
prior to the Termination Date become Affiliates or Associates of any person or
entity referred to in this Agreement; (b) the term "Annual Meeting" means each
annual meeting of stockholders of the Company and any adjournment, postponement,
reschedulings or continuations thereof; (c) the term "Exchange Act" means the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder; (d) the terms "beneficial ownership," "group," "person,"
"proxy," and "solicitation" (and any plurals thereof) have the meanings ascribed
to such terms under the Exchange Act; (e) the term "Business Day" means any day
that is not a Saturday, Sunday or other day on which commercial banks in the
Commonwealth of Virginia are authorized or obligated to be closed by applicable
law; (f) the term "Other Party" means (i) in the case of the Company, any member
of the PL Capital Group or Mr. Keefe, and (ii) in the case of any member of the
PL Capital Group or Mr. Keefe, the Company; (g) the term "Representatives" means
a person's Affiliates and Associates and its and their respective directors,
officers, employees, partners, members, managers, consultants, legal or other
advisors, agents and other representatives; (h) the term "SEC" means the U.S.
Securities and Exchange Commission; (i) the term "Short Interests" means any
agreement, arrangement, understanding or relationship, including any repurchase
or similar so-called "stock borrowing" agreement or arrangement, engaged in,
directly or indirectly, by such person, the purpose or effect of which is to
mitigate loss to, reduce the economic risk (of ownership or otherwise) of shares
of any class or series of the Company's equity securities by, manage the risk of
share price changes for, or increase or decrease the voting power of, such
person with respect to the shares of any class or series of the Company's equity
securities, or which provides, directly or indirectly, the opportunity to profit
from any decrease in the price or value of the shares of any class or series of
the Company's equity securities; (j) the term "Stockholder Meeting" means each
annual or special meeting of stockholders of the Company, or any other meeting
of stockholders held in lieu thereof, and any adjournment, postponement,
reschedulings or continuations thereof; (k) the term "Synthetic Equity
Interests" means any derivative, swap or other transaction or series of
transactions engaged in, directly or indirectly, by such person, the purpose or
effect of which is to give such person economic risk similar to ownership of
equity securities of any class or series of the Company, including due to the
fact that the value of such derivative, swap or other transactions are
determined by reference to the price, value or volatility of any shares of any
class or series of the Company's equity securities, or which derivative, swap or
other transactions provide, directly or indirectly, the opportunity to profit
from any increase in the price or value of shares of any class or series of the
Company's equity securities, without regard to whether (i) the derivative, swap
or other transactions convey any voting rights in such equity securities to such
person; (ii) the derivative, swap or other transactions are required to be, or
are capable of being, settled through delivery of such equity securities; or
(iii) such person may have entered into other transactions that hedge or
mitigate the economic effect of such derivative, swap or other transactions; and
(l) the term "Third Party" refers to any person that is not a Party, a member of
the Board, a director or officer of the Company, or legal counsel to any Party.
In this Agreement, unless a clear contrary intention appears, (i) the word
"including" (in its various forms) means "including, without limitation;" (ii)
the words "hereunder," "hereof," "hereto" and words of similar import are
references in this Agreement as a whole and not to any particular provision of
this Agreement; (iii) the word "or" is not exclusive; and (iv) references to
"Sections" in this Agreement are references to Sections of this Agreement unless
otherwise indicated.
12

--------------------------------------------------------------------------------



18.
Miscellaneous.



(a)            This Agreement contains the entire agreement and supersedes all
prior agreements and understandings, both written and oral, between the Parties
with respect to the subject matter hereof and thereof.


(b)            This Agreement is solely for the benefit of the Parties and is
not enforceable by any other persons.


(c)            This Agreement shall not be assignable by operation of law or
otherwise by a Party without the consent of the Other Party. Subject to the
foregoing sentence, this Agreement shall be binding upon, inure to the benefit
of, and be enforceable by and against the permitted successors and assigns of
each Party.


(d)            Neither the failure nor any delay by a Party in exercising any
right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.


(e)            If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the Parties that the Parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable. In
addition, the Parties agree to use their reasonable best efforts to agree upon
and substitute a valid and enforceable term, provision, covenant or restriction
for any of such that is held invalid, void or enforceable by a court of
competent jurisdiction.


(f)            Any amendment or modification of the terms and conditions set
forth herein or any waiver of such terms and conditions must be agreed to in a
writing signed by each Party.


(g)            This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement. Signatures to this Agreement transmitted by facsimile
transmission, by electronic mail in "portable document format" (".pdf") form, or
by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, shall have the same effect as physical
delivery of the paper document bearing the original signature.


[Signature Pages Follow]


13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Agreement, or caused
the same to be executed by its duly authorized representative, as of the date
first above written.






OLD POINT FINANCIAL CORPORATION

   
By:
/s/ Robert F. Shuford, Sr.
 
Robert F. Shuford, Sr.
 
Chairman of the Board
 
President & Chief Executive Officer




--------------------------------------------------------------------------------



FINANCIAL EDGE FUND, L.P.,

   
By:
/s/ Richard J. Lashley
 
Richard J. Lashley
 
Managing Member, PL Capital, LLC (General Partner of Financial Edge Fund, L.P.)



FINANCIAL EDGE-STRATEGIC FUND, L.P.

   
By:
/s/ Richard J. Lashley
 
Richard J. Lashley
 
Managing Member, PL Capital, LLC (General Partner of Financial Edge-Strategic
Fund, L.P.)



PL CAPITAL/FOCUSED FUND, L.P.

   
By:
/s/ Richard J. Lashley
 
Richard J. Lashley
 
Managing Member, PL Capital, LLC (General Partner of PL Capital/Focused Fund,
L.P.)



 
PL CAPITAL, LLC

   
By:
/s/ Richard J. Lashley
 
Richard J. Lashley
 
Managing Member
   



 
PL CAPITAL ADVISORS, LLC

   
By:
/s/ Richard J. Lashley
 
Richard J. Lashley
 
Managing Member



 
GOODBODY/PL CAPITAL, L.P.

   
By:
/s/ Richard J. Lashley
 
Richard J. Lashley
 
Managing Member, Goodbody/PL Capital, LLC (General Partner of Goodbody/PL
Capital, L.P.)

 

--------------------------------------------------------------------------------

GOODBODY/PL CAPITAL, LLC

   
By:
/s/ Richard J. Lashley
 
Richard J. Lashley
 
Managing Member



 
JOHN W. PALMER

   
By:
/s/ John W. Palmer
 
John W. Palmer

 
 
RICHARD J. LASHLEY

   
By:
/s/ Richard J. Lashley
 
Richard J. Lashley

 

--------------------------------------------------------------------------------

WILLIAM F. KEEFE

   
By:
/s/ William F. Keefe
 
William F. Keefe




--------------------------------------------------------------------------------

EXHIBIT A


RESIGNATION LETTER


[DATE]


Board of Directors
Old Point Financial Corporation
1 West Mellen Street
Hampton, Virginia 23663


Re: Resignation


Ladies and Gentlemen:


This irrevocable resignation is delivered pursuant to that certain Settlement
Agreement (the "Agreement") dated as of March 16, 2016 by and among (a) Old
Point Financial Corporation, a Virginia corporation (the "Company"); (b)
Financial Edge Fund, L.P., a Delaware limited partnership, Financial
Edge-Strategic Fund, L.P., a Delaware limited partnership, PL Capital/Focused
Fund, L.P., a Delaware limited partnership, PL Capital, LLC, a Delaware limited
liability company ("PL Capital"), PL Capital Advisors, LLC, a Delaware limited
liability company ("PL Capital Advisors"), Goodbody/PL Capital, L.P., a Delaware
limited partnership, Goodbody/PL Capital, LLC, a Delaware limited liability
company ("Goodbody/PL LLC"), John W. Palmer and Richard J. Lashley, as Managing
Members of PL Capital, PL Capital Advisors and Goodbody/PL LLC (the "PL Capital
Group"); and (c) Mr. William F. Keefe ("Mr. Keefe"). Capitalized terms used
herein but not defined shall have the meaning set forth in the Agreement.


Effective immediately upon (i) such time as the PL Capital Group's ownership in
the Company falls below 5% of the outstanding Common Stock or (ii) the
Termination Date, I hereby irrevocably resign from my position as a director of
the board of directors of the Company (the "Board") and of The Old Point
National Bank of Phoebus (the "Bank Board") and from any and all committees of
the Board and of the Bank Board on which I serve. I acknowledge that upon such
resignation I shall have no rights to nominate, recommend, appoint or
participate in a Board or Bank Board vote in respect of any replacement
director.


Very truly yours,






____________________________


Name: William F. Keefe



--------------------------------------------------------------------------------



EXHIBIT B


OLD POINT ANNOUNCES AGREEMENT WITH PL CAPITAL


PL CAPITAL WITHDRAWS PROXY CONTEST


Hampton, Virginia – March 16, 2016 – Old Point Financial Corporation (NASDAQ:
OPOF) ("Old Point" or the "Company") today announced that it has entered into an
agreement with PL Capital and certain of its affiliates (collectively, the "PL
Capital Group"), which beneficially owns approximately 6.1% of the Company's
outstanding stock, and William F. Keefe, regarding the composition of Old
Point's Board of Directors (the "Board").


Under the terms of the agreement, Old Point has agreed to nominate Mr. Keefe for
election to the Board at the Company's 2016 and 2017 annual meetings of
stockholders. If Mr. Keefe is elected to the Board, he will be placed on the
board of directors of The Old Point National Bank of Phoebus and will be
eligible to serve on other committees of the Board in the same manner as any
other director.


PL Capital Group agreed to withdraw its proxy contest and to vote all of its
shares in favor of the nominees of the Board at the 2016 and 2017 annual
meetings, in addition to certain other customary standstill and voting
commitments.


Robert F. Shuford, Jr., Director of the Company and President and CEO of Old
Point National Bank, the Company's primary subsidiary commented: "The addition
of Mr. Keefe to the Board's slate of director nominees is consistent with our
commitment to carefully consider constructive input from our stockholders. We
are confident that our agreement with the PL Capital Group will permit us to
continue to focus on Old Point's financial performance and profitability in
order to enhance stockholder value."


"We appreciate Old Point's approach and the collaborative solutions agreed to by
all parties. We look forward to working together with Rob and his team towards
our mutual goal of maximizing long-term value for all Old Point stockholders,"
added PL Capital Group's principal Richard J. Lashley.


Vinson & Elkins L.L.P. and Troutman Sanders LLP are serving as legal counsel to
the Company. Foley & Lardner LLP is serving as legal counsel to the PL Capital
Group.


About William F. Keefe


Mr. Keefe is a graduate of Fairleigh Dickinson University, Madison, New Jersey
with a B.S. degree in Accounting. He is also an inactive Certified Public
Accountant licensed in the State of New Jersey. Currently, Mr. Keefe is a Senior
Portfolio Manager at TSP Capital Management Group, LLC, located in Summit, New
Jersey with full responsibility for high net worth client acquisition and
development, portfolio structuring and risk management. Mr. Keefe is also a
member of the firm's Investment Committee. Effective April 1, 2016 Mr. Keefe
will join McRae Capital Management Inc., Morristown, New Jersey as Managing
Director. Mr. Keefe has worked at various commercial banks in New Jersey and has
held executive and senior financial management positions in those institutions.

--------------------------------------------------------------------------------



About Old Point


Old Point Financial Corporation ("OPOF" - Nasdaq) is the parent company of The
Old Point National Bank of Phoebus, a locally owned and managed community bank
serving all of Hampton Roads and Old Point Trust & Financial Services, N.A., a
Hampton Roads wealth management services provider. Web: www.oldpoint.com. For
more information, contact Erin Black, Senior Vice President/Marketing Director,
Old Point National Bank at 757-251-2792.


About PL Capital Group


PL Capital, LLC, an investment firm based in Naperville, Illinois that invests
in community banks and thrifts, is one of the Company's largest institutional
shareholders.


Important Additional Information


Old Point Financial Corporation, its directors and certain of its executive
officers may be deemed to be participants in the solicitation of proxies from
Old Point stockholders in connection with the matters to be considered at Old
Point's 2016 Annual Meeting. Old Point intends to file a proxy statement and
white proxy card with the U.S. Securities and Exchange Commission (the "SEC") in
connection with any such solicitation of proxies from Old Point stockholders.
OLD POINT STOCKHOLDERS ARE STRONGLY ENCOURAGED TO READ ANY SUCH PROXY STATEMENT
AND ACCOMPANYING WHITE PROXY CARD WHEN THEY BECOME AVAILABLE AS THEY WILL
CONTAIN IMPORTANT INFORMATION. Information regarding the ownership of Old
Point's directors and executive officers in Old Point stock, restricted stock
and options is included in their SEC filings on Forms 3, 4, and 5, which can be
found through Old Point's website (www.oldpoint.com) or through the SEC's
website at www.sec.gov. Information can also be found in Old Point's other SEC
filings, including Old Point's definitive proxy statement for the 2016 Annual
Meeting and its Annual Report on Form 10-K for the year ended December 31, 2015.
More detailed and updated information regarding the identity of potential
participants, and their direct or indirect interests, by security holdings or
otherwise, will be set forth in the proxy statement and other materials to be
filed with the SEC in connection with Old Point's 2016 Annual Meeting.
Stockholders will be able to obtain any proxy statement, any amendments or
supplements to the proxy statement and other documents filed by Old Point with
the SEC for no charge at the SEC's website at www.sec.gov. Copies will also be
available at no charge at Old Point's website at www.oldpoint.com, by writing to
Old Point Financial Corporation at 1 West Mellen Street Hampton, Virginia 23663.

--------------------------------------------------------------------------------



Forward Looking Statements


Statements made by representatives of Old Point in this press release that are
not historical facts, are forward-looking statements. Forward-looking
statements, by their nature, are subject to risks and uncertainties. A number of
factors – many of which are beyond the Company's control – could cause actual
conditions, events or results to differ significantly from those described in
the forward-looking statements. The Company's reports filed from time-to-time
with the Securities and Exchange Commission describe some of these factors,
including general economic conditions, changes in interest rates, deposit flows,
the cost of funds, changes in credit quality and interest rate risks associated
with the Company's business and operations. Forward-looking statements speak
only as of the date they are made. The Company does not undertake to update
forward-looking statements to reflect circumstances or events that occur after
the date the forward-looking statements are made or to reflect the occurrence of
unanticipated events.


Investor Contacts


Erin Black


Senior Vice President/Marketing Director


757-251-2792